 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAWNCEY BLAKE and ERIN K.                        No. 2:18-cv-02335 JAM AC (PS)
      McMARLIN,
12
                         Plaintiff,
13                                                      FINDINGS AND RECOMMENDATIONS
             v.
14
      ROSEVILLE POLICE DEPARTMENT, et
15    al.,
16                       Defendants.
17

18          Plaintiffs are proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On October 25, 2018,

20   the court granted leave to proceed in forma pauperis but found the complaint inadequate for

21   service. Plaintiffs were granted 30 days to file an amended complaint. ECF No. 8. Plaintiffs

22   were cautioned that failure to do so could lead to a recommendation that the action be dismissed.

23   No amended complaint was filed. On November 28, 2018 the court issued an order to show

24   cause within 14 days why this case should not be dismissed for failure to prosecute. ECF No. 9.

25   Plaintiffs have not responded to the court’s orders, nor taken any action to prosecute this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                        1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiffs may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiffs are advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: December 13, 2018
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
